Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
This office action is in response to applicant’s reply filed 11/13/22. Amended Claims 1, 3, 9, 11, 12, and 14 are pending. 
Applicant argues (p. 6, begin excerpt/):

    PNG
    media_image1.png
    534
    776
    media_image1.png
    Greyscale

(/end excerpt)
Applicant’s arguments have been fully considered but are not persuasive. Claim 1 recites in part “the pushing member having a magnetic property an electromagnetic coil having a spiral groove formed in an inner surface of the electromagnetic coil…a protruding member configured to slide in the spiral groove to cause rotation of the pushing member by transferring linear movement of the pushing member to rotation of the pushing member”. As best understood, this is mostly closely found in the eleventh embodiment, Figs. 14-15 as evidenced by the presence of “spiral groove” 401a and “protruding member” 501a in this embodiment. Applicant’s citations of Fig. 13 is to the tenth embodiment (ex. in the specification at ex. p. 4, [021]), not the claimed eleventh embodiment. Figs. 16-17 are to still further different embodiments (ex. p. 4, [024] and [025]), not the claimed eleventh embodiment. Applicant’s citation of paragraph [030] is to the first embodiment ([0028-030]), not the claimed eleventh embodiment. Applicant’s citation to [049-050] is to the tenth embodiment, not the claimed eleventh embodiment. Applicant’s citation to [053-054] is likewise not directed to the claimed eleventh embodiment. In contrast, Applicant’s citation of [051-052] is directed to the claimed eleventh embodiment.
Regarding the specification amendments proposed by applicant (p. 6), changing “retractable” to “telescopic” appears to be no more than rephrasing (MPEP 2163.07, I) and mere rephrasing of a passage does not constitute new matter. Accordingly, a rewording of a passage where the same meaning remains intact is permissible. 
Regarding the prior 112(a) rejections for enablement and written description, Applicant argues (p. 7, begin excerpt/):

    PNG
    media_image2.png
    600
    630
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    536
    620
    media_image3.png
    Greyscale


(/end excerpt)
Applicant’s arguments have been fully considered but are not persuasive. MPEP 2163 describes the written description requirement. MPEP 2164 describes the enablement requirement. Applicant has not addressed the contents of either of these sections of the MPEP in their arguments. Applicant references broadly “Figs. 13-15” which, as stated earlier in this office action, are figures directed to separate embodiments (Fig. 13 to the tenth embodiment and Figs. 14-15 to the eleventh embodiment). Applicant has not particularly addressed the contents of “Figs. 13-15”. Applicant has not any included any specification section or part number(s) in their arguments. Applicant has made no attempt to explain how the claimed invention functions in any particular detail as supported by any particular section of the originally filed disclosure. Merely providing URLs likewise has no particular relevance as these do not tie any particular information to the currently claimed invention. Applicant’s broad assertions regarding “In addition, the as-filed specification provides sufficient guidance or direction to enable the invention based on the amount of knowledge in the state of the art and the predictability in the art. For example, one of ordinary skill in the art would understand that the extension and retraction of the cylinder can be achieved by the cylinder's structure and the arrangements depicted in the patent figures, as well as the functions described in the specification. Based on those disclosures in view of the knowledge of a person of ordinary skill in the art and the state of the art, a person of ordinary skill in the art would not need to carry out undue experimentation to arrive at the claimed invention.” are considered nothing more than the arguments of counsel and the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)). Applicant has not shown where in the originally filed disclosure there is enabling disclosure of the claimed invention. Applicant has not shown where in the originally filed disclosure there is written description support of the claimed invention. Applicant’s arguments regarding the written description and enablement rejections are therefore unpersuasive.
Regarding the prior 112(b) rejections, Applicant argues (p. 8, begin excerpt/):

    PNG
    media_image4.png
    262
    630
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    280
    636
    media_image5.png
    Greyscale

(/end excerpt)
Applicant’s arguments have been fully considered but are not persuasive. As stated earlier in this office action, the mere rephrasing of “retractable” to “telescopic” is just that, rephrasing. A rewording of a passage where the same meaning remains intact is permissible (MPEP 2163.07, I). There is no difference between “retractable” to “telescopic” in this instance. If there were a difference, the difference may constitute new matter and the amendments to the claims would therefore potentially contain new matter. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection (MPEP 2145). Since there is no difference, applicant’s arguments cannot be persuasive as applicant has not changed the meaning of the claims. Moreover this still does not remedy the prior 112(b) rejections regarding the structure and operation of the claimed invention. Regarding “switch”, the deletion of the word “switch” from the claims does render those related rejections moot. 
Regarding the previous drawing and specification objections, applicant’s arguments (p. 9) have been fully considered but are not persuasive. As the claimed invention is neither shown in the drawings (37 CFR 1.83(a)) nor described in the specification (37 CFR 1.75(d)(1) and MPEP § 608.01(o)), the drawing and specification objections are maintained. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, Claims 1, 3, 9, 11, 12, and 14 (please see 112 rejections below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1, 3, 9, 11, 12, and 14 (please see 112 rejections below) are not supported by the original specification.

Claim Interpretation
In amended Claim 1, “an electromagnetic coil having a spiral groove formed in an inner surface of the electromagnetic coil” has interpreted in accordance with the plain meaning of the claim language (MPEP 2111.01); the spiral groove is formed in an inner surface of the electromagnetic coil itself and not some intervening part. This is consistent with Figs. 14-15, which shows electromagnetic coil 400a itself having the spiral groove 401a.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 9, 11, 12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite:
An electrically controllable seat post, comprising:
a telescopic rod, including a cylinder being one of a pneumatic cylinder, a hydraulic cylinder, or a liquid-gas modularized cylinder, wherein the telescopic rod is extended or retracted by respective extension or retraction of the cylinder; 
a saddle assembled on the telescopic rod; 
an actuator comprising: 
a pushing member configured to extend or retract the telescopic rod through the opening or closing of one or more oil routes, the pushing member having a magnetic property; 
an electromagnetic coil having a spiral groove formed in an inner surface of the electromagnetic coil, the electromagnetic coil being configured to  generate a magnetic field by injecting a current through the  electromagnetic coil, a portion of the pushing member is assembled in the electromagnetic coil, and the pushing member is configured to be moved linearly by the magnetic field; and 
a protruding member configured to slide in the spiral groove to cause rotation of the pushing member by transferring linear movement of the pushing member to rotation of the pushing member, the rotation of the pushing member causing the opening or closing of the one or more oil routes. 

The closest subject matter to the claimed invention in applicant’s original disclosure is found in the eleventh embodiment in Figs. 14-15 and described at [051-052], where the elements “electromagnetic coil” 400a, “protruding member” 501a, and “pushing member” 500a are shown and described:

    PNG
    media_image6.png
    966
    640
    media_image6.png
    Greyscale




(being excerpt/)

    PNG
    media_image7.png
    666
    756
    media_image7.png
    Greyscale

(/end excerpt)

The originally disclosure and the currently amended claims do not align in scope.
Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation ‘An electrically controllable seat post, comprising: a telescopic rod, including a cylinder being one of a pneumatic cylinder, a hydraulic cylinder, or a liquid-gas modularized cylinder, wherein the telescopic rod is extended or retracted by respective extension or retraction of the cylinder; a saddle assembled on the telescopic rod’ in the application as filed (MPEP 2163.04). Figs. 14-15 do not show “An electrically controllable seat post, comprising: a telescopic rod, including a cylinder being one of a pneumatic cylinder, a hydraulic cylinder, or a liquid-gas modularized cylinder, wherein the telescopic rod is extended or retracted by respective extension or retraction of the cylinder; a saddle assembled on the telescopic rod”.  Even when considered in the context of the remainder of the originally filed disclosure beyond the eleventh embodiment of Figs. 14-15, there does not appear to be a written description of the amended claim limitations.
Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation ‘a pushing member configured to extend or retract the telescopic rod through the opening or closing of one or more oil routes’ in the application as filed (MPEP 2163.04). Figs. 14-15 do not show “a pushing member configured to extend or retract the telescopic rod through the opening or closing of one or more oil routes”. Even when considered in the context of the remainder of the originally filed disclosure beyond the eleventh embodiment of Figs. 14-15, there does not appear to be a written description of the amended claim limitations.
Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation ‘a protruding member configured to slide in the spiral groove to cause rotation of the pushing member by transferring linear movement of the pushing member to rotation of the pushing member, the rotation of the pushing member causing the opening or closing of the one or more oil routes’ in the application as filed (MPEP 2163.04). Figs. 14-15 do not show “a protruding member configured to slide in the spiral groove to cause rotation of the pushing member by transferring linear movement of the pushing member to rotation of the pushing member, the rotation of the pushing member causing the opening or closing of the one or more oil routes”. Even when considered in the context of the remainder of the originally filed disclosure beyond the eleventh embodiment of Figs. 14-15, there does not appear to be a written description of the amended claim limitations.


Claims 1, 3, 9, 11, 12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claims 1, 3, 9, 11, 12, and 14 are non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: 
 	B. The nature of the invention.		
 	C. The state of the prior art.	
 	D. The level of one of ordinary skill.
 	F. The amount of direction provided by inventor.
	G. The existence of working examples.
 	H. The quantity of experimentation.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Claim 1 has been amended to recite:
An electrically controllable seat post, comprising:
a telescopic rod, including a cylinder being one of a pneumatic cylinder, a hydraulic cylinder, or a liquid-gas modularized cylinder, wherein the telescopic rod is extended or retracted by respective extension or retraction of the cylinder; 
a saddle assembled on the telescopic rod; 
an actuator comprising: 
a pushing member configured to extend or retract the telescopic rod through the opening or closing of one or more oil routes, the pushing member having a magnetic property; 
an electromagnetic coil having a spiral groove formed in an inner surface of the electromagnetic coil, the electromagnetic coil being configured to  generate a magnetic field by injecting a current through the  electromagnetic coil, a portion of the pushing member is assembled in the electromagnetic coil, and the pushing member is configured to be moved linearly by the magnetic field; and 
a protruding member configured to slide in the spiral groove to cause rotation of the pushing member by transferring linear movement of the pushing member to rotation of the pushing member, the rotation of the pushing member causing the opening or closing of the one or more oil routes. 

As best understood, the closest disclosure to the claimed invention in applicant’s original disclosure is found in the eleventh embodiment in Figs. 14-15 and described at [051-052], where the elements “electromagnetic coil” 400a, “protruding member” 501a, “pushing member” 500a are shown and described: 

    PNG
    media_image8.png
    472
    618
    media_image8.png
    Greyscale



However these parts lack enabling disclosure commiserate with the scope of the amended claims. For example, the currently amended claim 1 requires “a telescopic rod, including a cylinder being one of a pneumatic cylinder, a hydraulic cylinder, or a liquid-gas modularized cylinder, wherein the telescopic rod is extended or retracted by respective extension or retraction of the cylinder”. In Figs. 14-15, there is no telescopic rod. In Figs. 14-15, there is no cylinder. In Figs. 14-15, there is no “a cylinder being one of a pneumatic cylinder, a hydraulic cylinder, or a liquid-gas modularized cylinder”. In Figs. 14-15, there is no telescopic rod is extended or retracted by respective extension or retraction of the cylinder. Additionally, the currently amended claim 1 requires “a pushing member configured to extend or retract the telescopic rod through the opening or closing of one or more oil routes”. In Figs. 14-15, there is no telescopic rod. In Figs. 14-15, there are no part number(s) for “one or more oil routes”. While there is a pushing member 500a, there is no disclosure as to how this pushing member is configured to both extend and retract a telescopic rod through the opening or closing of one more oil routes. Additionally, the currently amended claim 1 requires “a protruding member configured to slide in the spiral groove to cause rotation of the pushing member by transferring linear movement of the pushing member to rotation of the pushing member, the rotation of the pushing member causing the opening or closing of the one or more oil routes”. In Figs. 14-15, this is neither shown nor described. Beyond the eleventh embodiment of Figs. 14-15 in the originally filed disclosure, some parts (“cylinder 300”, “rod 200”) are found for example in the first embodiment shown in Fig. 1, which is described as for example at [030]:
[0030] The cylinder 300 is fixedly covered in the retractable rod 200. The cylinder 300 includes a switch 310 and a rod axis X1. A saddle 800 is assembled on the retractable rod 200. The switch 310 is used to trigger the elongation and contraction of the cylinder 300, and the elongation and contraction of the cylinder 300 drives the elongation and contraction of the 5 retractable rod 200, thereby raising or lowering the saddle 800 instantly. The cylinder 300 can be a pneumatic cylinder, a hydraulic cylinder or a liquid-gas modularized cylinder; similarly, the retractable rod 200 can be a pneumatic rod, a hydraulic rod or a liquid-gas modularized rod. In the embodiment, the cylinder 300 is located inside of the retractable rod 200.

 This still does not show or enable the amended claim language of claim 1. 
Regarding the Wands factors, applicant has not provided direction as to the makeup and functioning of the currently claimed invention nor has applicant provided a working example. The closest figures of the original disclosure (Figs. 14-15) lack many of the claimed elements of claim 1, as highlighted above. Even when considered in the context of the remainder of the originally filed disclosure beyond the eleventh embodiment of Figs. 14-15, the originally filed disclosure lacks direction as to the makeup of a functioning, working example of the currently claimed invention. The nature of the instant invention involving a number of interrelated parts demands a clear understanding of the various parts’ structures, functions, and arrangement with respect to one another.  For example, how does the “a pushing member configured to extend or retract the telescopic rod through the opening or closing of one or more oil routes” function to achieve both directions of movement of the “rod”, to both “extend” and “retract” the telescopic rod? Where are the “one or more oil routes”? The interrelation of the amended claimed parts and their functioning together is not found in the original disclosure. As a further example, what are the “one or more oil routes”, where do they originate and where do they lead? What supplies them? Regarding the phrasing “..or more”, how many “oil routes” are needed to operate the invention? Where do the “oil routes” exist in relation to the remainder of the claimed parts? There are no oil routes labeled or described in any particular detail in the originally filed disclosure. The state of the prior art would reveal the same requirements, that a clear understanding of what is being claimed and how the elements function together is necessary to understanding how to make and use the claimed invention. As applicant recites a number of parts that are unclear as to what these parts are, where these parts are located with respect to one another, and it is unclear as to the interrelation of the parts’ operations, one of ordinary skill would face a large amount of experimentation to arrive at the claimed invention. 
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 1, 3, 9, 11, 12, and 14 are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9, 11, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “An electrically controllable seat post, comprising: a telescopic rod, including a cylinder being one of a pneumatic cylinder, a hydraulic cylinder, or a liquid-gas modularized cylinder, wherein the telescopic rod is extended or retracted by respective extension or retraction of the cylinder”. This is indefinite. The claim requires “a telescopic rod, including a cylinder”, therefore raising the question of the what the metes and bounds of “telescopic rod” are if this “rod” also “includ[es] a cylinder”; what is the distinction between these parts? This is further muddled by the self-referential limitation “the telescopic rod is extended or retracted by respective extension or retraction of the cylinder”; that is, if the “cylinder” is part of the “rod” then how does the “cylinder” act separate from the “rod” such that “respective extension or retraction of the cylinder” results in the “the telescopic rod is extended or retracted”? Additionally, what does the “telescopic rod” extend or retract with respect to be considered “telescopic”? What are the metes and bounds of the claimed invention? 
Claim 1, line 7 recites “an actuator”. This is indefinite. The specification does not use the term “actuator” except for “switch actuator”(ex. [029]). Is applicant attempting re-claim the element “switch” (see for example office action mailed 5/12/22 p. 8-11)? What are the metes and bounds of the term “actuator”? 
Claim 1 recites “a telescopic rod, including a cylinder being one of a pneumatic cylinder, a hydraulic cylinder, or a liquid-gas modularized cylinder, wherein the telescopic rod is extended or retracted by respective extension or retraction of the cylinder…a pushing member configured to extend or retract the telescopic rod through the opening or closing of one or more oil routes, the pushing member having a magnetic property”. This is indefinite. If the “telescopic rod” is “is extended or retracted by respective extension or retraction of the cylinder”, but the “a pushing member configured to extend or retract the telescopic rod”, how does the “cylinder” “exten[d] or retrac[t]”? What is controlling the “cylinder”? What does the “cylinder” extend or retract with respect to vs. what does the “telescopic rod” extend or retract with respect to? 
Claim 1 recites “a pushing member configured to extend or retract the telescopic rod through the opening or closing of one or more oil routes”. This is indefinite. How does the “pushing member”, achieve the claimed “configured to extend or retract the telescopic rod through the opening or closing of one or more oil routes”? These are separate actions, at odds with one another (extend vs. retract). How does the action of “extend” differ from the action “retract”, for example? Where are these “oil routes” to and from? If this is a “pneumatic cylinder”, as previously claimed in line 2, where are the “oil routes”? What is the structure being claimed? What are the metes and bounds of the claimed invention?
Claim 3 recites “wherein the telescopic rod is a pneumatic rod, a hydraulic rod or a liquid-gas modularized rod”. This is indefinite. Claim 3 depends from Claim 1. Claim 1 sets forth in lines 2-3 three choices for the cylinder: “a cylinder being one of a pneumatic cylinder, a hydraulic cylinder, or a liquid-gas modularized cylinder”. Are the choices in Claim 3 at all impacted by the choice in Claim 1? What are the differences between Claim 3 and Claim 1, as the “cylinder” is part of the “rod” (as recited in Claim 1)?
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yonezawa teaches elements of the current invention including a pushing member, an electromagnetic coil, and a protruding member but teaches an electromagnetic coil with a guide, where the surface of the guide has a spiral groove in contrast to the instant invention having the spiral groove in the surface of the coil itself. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/               Examiner, Art Unit 3745

/KENNETH BOMBERG/               Supervisory Patent Examiner, Art Unit 3745